19-36300-cgm         Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24                    Main Document
                                                Pg 1 of 17
 In re: Barneys New York, Inc., et al.                                               Case No. 19-36300 (CGM)
 Debtors                                                        Reporting Period: December 1 – January 4, 2019
                                                                                  Federal Tax I.D. # XX-XXXXXXX


                 GLOBAL NOTES AND STATEMENTS OF LIMITATIONS
     AND DISCLAIMERS REGARDING THE DEBTORS' MONTHLY OPERATING REPORTS

 On August 6, 2019 (the “Petition Date”), Barneys New York, Inc. and 4 of its debtor affiliates, as
 debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the
 “Debtors,” the “Company”)1 filed voluntary petitions for relief under chapter 11 of title 11 of
 the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
 Southern District of New York (the “Bankruptcy Court”). The Debtors’ chapter 11 cases are
 being jointly administered for procedural purposes only pursuant to Rule 1015(b) of the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) under the caption Barneys New York,
 Inc., et al., Case No. 19-36300 (CGM) (S.D.N.Y.), pursuant to an order entered by the Bankruptcy
 Court on August 7, 2019 [ECF No. 41]. The Debtors continued to operate their business and
 manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the
 Bankruptcy Code throughout the Sale Commencement Date on November 1, 2019.

 The following notes, statements and limitations should be referred to, and referenced in connection
 with, any review of the MOR.

     1. Basis of Presentation. The Debtors are filing their consolidated monthly operating report
        (the “MOR”) solely for purposes of complying with the monthly operating requirements
        applicable in the Debtors’ chapter 11 cases. The MOR is in a format acceptable to the U.S.
        Trustee for the Southern District of New York (the “U.S. Trustee”). The MOR should not
        be relied upon by any persons for information relating to current or future financial
        conditions, events, or performance of any of the Debtors or their affiliates.

         In preparing the MOR, the Debtors relied on financial data derived from their books and
         records that was available at the time of preparation. Subsequent information or discovery
         may result in material changes to the MOR and errors or omissions may exist.
         Notwithstanding any such discovery, new information, or errors or omissions, the Debtors
         do not undertake any obligation or commitment to update the MOR.

         This MOR has not been prepared in accordance with accounting principles generally
         accepted in the United States of America ("U.S. GAAP") and does not include all of the
         information and footnotes required by U.S. GAAP. Therefore, there can be no assurance
         that the consolidated financial information presented herein is complete, and readers are
         strongly cautioned not to place undue reliance on the MOR.

         The information furnished in this report includes primarily normal recurring adjustments
         but does not include all the adjustments that would typically be made for the quarterly and
         annual consolidated financial statements to be in accordance with U.S. GAAP.

 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, include: Barneys New York, Inc. (0818); Barney’s, Inc. (2980); BNY Catering, Inc. (4434); BNY
 Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575 Fifth
 Avenue, New York, New York 10017.
19-36300-cgm        Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24          Main Document
                                               Pg 2 of 17
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX



         Furthermore, the monthly financial information contained herein has not been subjected to
         the same level of accounting review and testing that the Debtors apply in the preparation
         of their quarterly and annual consolidated financial information in accordance with U.S.
         GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the
         financial information may be subject to change, and these changes could be material.

         In future periods, any changes to prior period balances will be reflected in the current
         month’s MOR.

         The results of operations contained herein are not necessarily indicative of results that may
         be expected from any other period or for the full year and may not necessarily reflect the
         consolidated results of operations and financial position of the Debtors in the future.

     2. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the
        Debtors’ books and records and financial activity occurring during the applicable reporting
        period. Except as otherwise noted, no adjustments have been made for activity occurring
        after the close of the reporting period.

     3. Consolidated Entity Accounts Payable and Disbursements Systems. Cash was
        received and disbursed by the Debtors as described in the Motion of Debtors for Authority
        to (A) Continue Using Existing Cash Management System, (B) Honor certain prepetition
        obligations related thereto, (C) Maintain existing business forms and (D) Continue to
        perform intercompany transactions (the “Cash Management Motion”) to the extent
        approved in the order granting the Cash Management Motion on a final basis (the “Final
        Cash Management Order”) [ECF No. 47].

     4. Accuracy. The financial information disclosed herein was not prepared in accordance with
        federal or state securities laws or other applicable non-bankruptcy law or in lieu of
        complying with any periodic reporting requirements thereunder. Persons and entities
        trading in or otherwise purchasing, selling, or transferring the claims against or equity
        interests in the Debtors should evaluate this financial information in light of the purposes
        for which it was prepared. The Debtors are not liable for and undertake no responsibility
        to indicate variations from securities laws or for any evaluations of the Debtors based on
        this financial information or any other information.

     5. Debtor-in-Possession Financing. On September 5, 2019, the Debtors received
        authorization from the Bankruptcy Court to access their $217 million Debtor-in-Possession
        Facility on a final basis pursuant to the Final Order (A) Authorizing Debtors and Debtors
        In Possession to Obtain Junior Lien Postpetition Financing, (B) Authorizing Use of Cash
        Collateral, (C) Granting Liens And Superpriority Claims, (D) Granting Adequate
        Protection to Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F)
        Scheduling a Final Hearing, and (G) Granting Related Relief [ECF No. 222] (the “Final
        DIP Order”). Please see the DIP Orders for additional detail.
19-36300-cgm        Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24          Main Document
                                               Pg 3 of 17
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX

         Pursuant to the Sale Order, on the closing, the Debtor-in-Possession Facility and
         Consignment Facility were paid down and otherwise discharged as against the Debtors.

     6. Payment of Pre-Petition Claims Pursuant to Court Orders. Within the first two days
        of the Debtors’ chapter 11 cases, the Bankruptcy Court entered orders (the “First Day
        Orders”) authorizing, but not directing, the Debtors to pay, on an interim basis, certain
        pre-petition (a) claims of critical vendors, shippers, warehousemen, other lien claimants,
        and foreign creditors; (b) taxes; (c) employee wages, salaries and other compensation and
        benefits; and (d) obligations related to the use of the Debtors’ cash management system,
        among other things. On September 4, 2019 the Bankruptcy Court approved the relief
        requested in connection with the First Day Orders on a final basis, except for the Final
        Critical Vendors Order, which was entered on September 5, 2019.

         On September 5, 2019, the Bankruptcy Court approved the relief requested in connection
         with the Final Order (I) Authorizing the Payment of (A) Prepetition claims of Lien
         Claimants, (B) Foreign Vendor Claims, (C) Section 503(b)(9) Claims, and (D) Critical
         Vendor Claims, and (II) Granting Related Relief [ECF No. 221] (the “Final Critical
         Vendor Order”).

         To the extent any payments were made on account of such claims or obligations following
         the commencement of these chapter 11 cases pursuant to the authority granted to the
         Debtors by the Bankruptcy Court under the First Day Orders, such payments have been
         included in the MOR unless otherwise noted.

     7. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR
        in all respects, as may be necessary or appropriate. Nothing contained in this MOR shall
        constitute a waiver of any of the Debtors’ rights or an admission with respect to their
        chapter 11 cases.

     8. Specific MOR Disclosures.

             a. Notes to MOR-1c: All amounts listed are the bank balances as of the date in the
                respective footnote on MOR 1-c. The Debtors have, on a timely basis, performed
                bank account reconciliations in the ordinary course of business. Due to the level of
                detailed records, copies of the bank account statements and reconciliations are
                available upon request in writing to bankruptcy counsel for the Debtors.

             b. Notes to MOR-1d: This MOR lists the professional fees paid during this reporting
                period to Restructuring Professionals retained by the Debtors in these chapter 11
                cases.

             c. Notes to MOR-4a: For status of post-petition tax payments, see disclosures as
                noted on MOR-4a. Due to the size and detail of such records, (i) copies of IRS
                Form 6123 or payment receipts; (ii) copies of tax returns filed during the reporting
                period; and (iii) a taxes aging schedule will be made available upon reasonable
                request in writing to bankruptcy counsel for the Debtors.
19-36300-cgm        Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24          Main Document
                                               Pg 4 of 17
 In re: Barneys New York, Inc., et al.                                       Case No. 19-36300 (CGM)
 Debtors                                                Reporting Period: December 1 – January 4, 2019
                                                                          Federal Tax I.D. # XX-XXXXXXX

             d. Notes to MOR-5: In the circumstance where the MOR requires information
                regarding “insiders,” the Debtors have included information with respect to the
                individuals who the Debtors believe may be included in the definition of “insider”
                set forth in section 101(31) of the Bankruptcy Code during the relevant time
                periods. Such individuals may no longer serve in such capacities. The listing of a
                party as an insider for purposes of the MOR is not intended to be, nor should it be,
                construed as an admission of any fact, right, claim, or defense and all such rights,
                claims, and defenses are hereby expressly reserved. Information regarding the
                individuals listed as insiders in the MOR has been included for informational
                purposes only and such information may not be used for: (1) the purposes of
                determining (a) control of the Debtors; (b) the extent to which any individual
                exercised management responsibilities or functions; (c) corporate decision-making
                authority over the Debtors; or (d) whether such individual could successfully argue
                that he or she is not an insider under applicable law, including the Bankruptcy Code
                and federal securities laws, or with respect to any theories of liability or (2) any
                other purpose.

     9. Special Note: On December 29, 2019, the Debtors suffered a cyber-attack in relation to
        certain information and technology systems. As a result, the Debtors have been unable to
        generate certain financial reports that would otherwise be included with the MOR. The
        Debtors will supplement this MOR when those financial reports are available. The Debtors
        met and conferred with the U.S. Trustee in advance of filing this MOR.
      19-36300-cgm            Doc 668        Filed 01/15/20 Entered 01/15/20 19:29:24                       Main Document
                                                          Pg 5 of 17
                                             UNITED STATES BANKRUPTCY COURT
                                              SOUTHERN DISTRICT OF NEW YORK


In re: BARNEYS NEW YORK, INC., et al.                                              Case No. 19-36300 (CGM)
Debtors                                                                    Reporting Period: 12/1/19 - 1/4/20

                                                                         Federal Tax I.D. No. XX-XXXXXXX

                                        CORPORATE MONTHLY OPERATING REPORT

                                                                                                 Document
REQUIRED DOCUMENTS                                                            Form No.           Attached    Explanation Attached
Schedule of Cash Receipts                                             MOR-1a                           X
Schedule of Cash Disbursements                                        MOR-1b & 1b.1                    X
Bank Reconciliation (or copies of debtor's bank reconciliations)      MOR-1c                           X
   Copies of bank statements                                                                                Available Upon Request
   Cash disbursements journals                                                                              Available Upon Request
Schedule of Retained Restructuring Professionals Fees                 MOR-1d                           X
Statement of Operations                                               MOR-2                            X
Balance Sheet                                                         MOR-3                            X
Status of Post-petition Taxes                                         MOR-4a                           X
   Copies of IRS Form 6123 or payment receipt                                                               Available Upon Request
   Copies of tax returns filed during reporting period                                                      Available Upon Request
Summary of Unpaid Post-petition Debts                                 MOR-4b                           X
   Listing of Aged Accounts Payable                                                                         Available Upon Request
Accounts Receivable Reconciliation and Aging                          MOR-4c                           X
Payments to Insiders                                                  MOR-5                            X
Post-Petition Status of Secured Notes                                 MOR-6                            X
Debtor Questionnaire                                                  MOR-7                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

/s/ Mohsin Y. Meghji                                                  1/15/20
Signature of Authorized Individual                                    Date

Mohsin Y. Meghji                                                      Chief Restructuring Officer
Printed Name of Authorized Individual                                 Title of Authorized Individual




                                                                                                                                 MOR
                                                                                                                          PAGE 1 OF 13
        19-36300-cgm         Doc 668        Filed 01/15/20 Entered 01/15/20 19:29:24                     Main Document
                                                         Pg 6 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                                     Reporting Period: 12/1/19 - 1/4/20
                                                                                         Federal Tax I.D. No. XX-XXXXXXX
NOTES TO MONTHLY OPERATING REPORT
The Monthly Operating Report (“MOR”) includes activity for the following Debtors:

                                                                               FILING     BANKRUPTCY          COMPLETE EIN OR
 #                        DEBTOR ENTITY NAME                                    DATE      CASE NUMBER        OTHER TAXPAYER I.D.
 1.   BARNEYS NEW YORK, INC.                                                    8/6/19       19-36300            XX-XXXXXXX
 2.   BARNEY'S, INC.                                                            8/6/19       19-36299            XX-XXXXXXX
 3.   BNY CATERING, INC.                                                        8/6/19       19-36301            XX-XXXXXXX
 4.   BNY LICENSING CORP.                                                       8/6/19       19-36302            XX-XXXXXXX
 5.   BARNEYS ASIA CO. LLC                                                      8/6/19       19-36303            XX-XXXXXXX




                                                                                                                                 Notes to MOR
                                                                                                                                PAGE 2 OF 13
        19-36300-cgm        Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24                   Main Document
                                                       Pg 7 of 17
In re: BARNEYS NEW YORK, INC., et al.                                               Case No. 19-36300 (CGM)
(Jointly Administered)                                                     Reporting Period: 12/1/19 - 1/4/20
MOR-1a                                                                   Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                              SCHEDULE OF RECEIPTS
                                                                        BANKRUPTCY                     NET CASH
  #                  DEBTOR ENTITY NAME                                 CASE NUMBER                   RECEIPTS (a)
   1.   BARNEYS NEW YORK, INC.                                             19-36300                                   -
   2.   BARNEY'S, INC.                                                     19-36299                           108,332,897
   3.   BNY CATERING, INC.                                                 19-36301                                   -
   4.   BNY LICENSING CORP.                                                19-36302                                   -
   5.   BARNEYS ASIA CO. LLC                                               19-36303                                   -
        TOTAL                                                                                                $108,332,897
Footnote:
(a) The net cash receipts represent cash received by each Debtor's assigned bank account excluding "flow through"
     disbursements from other accounts controlled by the same Debtor.




                                                                                                                        MOR-1a
                                                                                                                    PAGE 3 OF 13
        19-36300-cgm       Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24                   Main Document
                                                      Pg 8 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                       Case No. 19-36300 (CGM)
(Jointly Administered)                                                             Reporting Period: 12/1/19 - 1/4/20
MOR-1b                                                                           Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                             SCHEDULE OF DISBURSEMENTS
                                                                           PLUS:
                                                                   DISBURSEMENTS
                                                                         MADE BY                               TOTAL
                                                    NET CASH             OUTSIDE                          DISBURSEMENTS
                                      BANKRUPTCY DISBURSEMENTS           SOURCES                         (FOR QUARTERLY
  #      DEBTOR ENTITY NAME           CASE NUMBER      (a)        (i.e. escrow accounts)                   FEE PURPOSES)
   1.   BARNEYS NEW YORK, INC.           19-36300             -                     -                                    -
   2.   BARNEY'S, INC.                   19-36299     106,334,562                   -                            106,334,562
   3.   BNY CATERING, INC.               19-36301             -                     -                                    -
   4.   BNY LICENSING CORP.              19-36302             -                     -                                    -
   5.   BARNEYS ASIA CO. LLC             19-36303             -                     -                                    -
        TOTAL                                        $106,334,562                   -                           $106,334,562
Footnote:
(a) The net cash disbursements represent cash disbursed by the Debtor entity excluding disbursements made on behalf of
     other Debtor entities, which are reflected on the accounts of the Debtors on whose behalf they are made.
     "Flow through" disbursements transmitted between accounts owned by the Debtors are excluded.




                                                                                                                       MOR-1b
                                                                                                                   PAGE 4 OF 13
          19-36300-cgm          Doc 668        Filed 01/15/20 Entered 01/15/20 19:29:24                             Main Document
In re: BARNEYS NEW YORK, INC., et al.
                                                            Pg 9 of 17
                                                                                                                  Case No. 19-36300 (CGM)
(Jointly Administered)                                                                                   Reporting Period: 12/1/19 - 1/4/20
MOR-1b.1                                                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                               QTD SUMMARY OF DISBURSEMENTS BY DEBTOR
                                                                                                                                   Q4'19
                                                      TOTAL                  TOTAL                    TOTAL                    QTD TOTAL
                                                 DISBURSEMENTS          DISBURSEMENTS           DISBURSEMENTS               DISBURSEMENTS
                                                (FOR QUARTERLY         (FOR QUARTERLY          (FOR QUARTERLY              (FOR QUARTERLY
                                    BANKRUPTCY    FEE PURPOSES)          FEE PURPOSES)           FEE PURPOSES)               FEE PURPOSES)
 #         DEBTOR ENTITY NAME       CASE NUMBER OCT. 6 - NOV. 2, 2019 NOV. 3 - NOV. 30, 2019 DEC. 1, 2019 - JAN. 4, 2020 OCT. 6, 2019 - JAN. 4, 2020
 1.   BARNEYS NEW YORK, INC.          19-36300                    -                      -                           -                           -
 2.   BARNEY'S, INC.                  19-36299             42,065,805            55,138,471                 106,334,562                 203,538,838
 3.   BNY CATERING, INC.              19-36301                    -                      -                           -                           -
 4.   BNY LICENSING CORP.             19-36302                    -                      -                           -                           -
 5.   BARNEYS ASIA CO. LLC            19-36303                    -                      -                           -                           -
      Total                                               $42,065,805           $55,138,471                $106,334,562               $203,538,838




                                                                                                                                             MOR-1b.1
                                                                                                                                          PAGE 5 OF 13
        19-36300-cgm       Doc 668      Filed 01/15/20 Entered 01/15/20 19:29:24                 Main Document
                                                     Pg 10 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                        Case No. 19-36300 (CGM)
(Jointly Administered)                                                              Reporting Period: 12/1/19 - 1/4/20
MOR-1c                                                                            Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)
                                         BANK ACCOUNT INFORMATION (a)
                                                                                           LAST 4
                                              CASE                                         DIGITS           BANK
  #            LEGAL ENTITY                  NUMBER                BANK                  ACCOUNT #        BALANCE (c)
   1.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         6849                -
   2.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         7841                -
   3.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         7159                -
   4.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         7183          2,206,178
   5.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         7209            881,452
   6.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         5232                -
   7.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         2151                -
   8.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         2166                -
   9.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         7167          4,570,210
  10.   BARNEY'S, INC.                       19-36299 Bank of Hawaii                            9906             97,820
  11.   BARNEY'S, INC.                       19-36299 Wells Fargo, N.A.                         1327          5,754,375
  12.   BARNEY'S, INC. (b)                   19-36299 Citibank, N.A.                            2464          7,702,272

Footnote:
(a) The bank statements are for the period from 12/1/19 to 1/3/20.
(b) The funds in this professional fee escrow account are not property of the estate. They are disclosed herein out of an
     abundance of caution. On November 1, 2019, pursuant to the Debtors’ sale order [Docket No. 494], the Debtors caused the
     funds (i.e., the “Funded Reserve Amount”) held in that certain segregated account (i.e., the “Funded Reserve Account”)
     pursuant to the final DIP order [Docket No. 222] to be transferred to such professional fee escrow account.
(c) Cash balances as of December 31 include proceeds from sales owned by the Agent per the Agency Agreement. Approximately
     $5.5 million in cash currently held will be used to satisfy wind down claims in accordance with the Wind Down Budget.




                                                                                                                         MOR-1c
                                                                                                                    PAGE 6 OF 13
        19-36300-cgm         Doc 668      Filed 01/15/20 Entered 01/15/20 19:29:24                   Main Document
                                                       Pg 11 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 12/1/19 - 1/4/20
MOR-1d                                                                        Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)
(Unaudited)

   SCHEDULE OF RETAINED RESTRUCTURING PROFESSIONAL FEE DISBURSEMENTS & US TRUSTEE FEES


                                                                             AMOUNT PAID
                                                                              DURING THE
                           PROFESSIONAL                                    REPORTING PERIOD            CUMULATIVE (a)

 Estate Professionals
   Kirkland & Ellis                                                                      2,077,846             $4,609,595
   Houlihan Lokey                                                                              -                2,050,000
   M-III Partners                                                                              -                1,311,878
   Katten Muchin Rosenman LLP                                                               29,097                 94,259
   Stretto                                                                                     -                  544,465
   PwC                                                                                     137,271                137,271

 Creditor Committee Professionals
   AlixPartners                                                                           653,184                653,184
   Pachulski Stang Ziehl & Jones LLP                                                      336,756                680,947

 Total Retained Professionals                                                           $3,096,883            $10,081,599

 US Trustee Quarterly Fees                                                                     -                $251,300

Footnote:
(a) Represents payments made since the Petition Date.
(b) All payments to professionals were made from the Professional Fee Escrow Account as reported on MOR-1b.




                                                                                                                      MOR-1d
                                                                                                                  PAGE 7 OF 13
      19-36300-cgm          Doc 668        Filed 01/15/20 Entered 01/15/20 19:29:24                    Main Document
                                                        Pg 12 of 17
In re: BARNEYS NEW YORK, INC., et al.                                             Case No. 19-36300 (CGM)
(Jointly Administered)                                                     Reporting Period: 12/1/19 - 1/4/20
MOR-2                                                                    Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                       STATEMENT OF OPERATIONSa

Footnote:
(a) On December 29, 2019, the Debtors suffered a cyber-attack in relation to certain information and technology
    systems. As a result, the Debtors have been unable to generate certain financial reports that would otherwise be
    included with the MOR. The Debtors will supplement this MOR when those financial reports are available. The
    Debtors met and conferred with the U.S. Trustee in advance of filing this MOR.




                                                                                                                            MOR-2
                                                                                                                       PAGE 8 OF 13
      19-36300-cgm           Doc 668       Filed 01/15/20 Entered 01/15/20 19:29:24                      Main Document
                                                        Pg 13 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 12/1/19 - 1/4/20
MOR-3                                                                         Federal Tax I.D. No. XX-XXXXXXX
(Unaudited)

                                                   BALANCE SHEETa

Footnote:
(a) On December 29, 2019, the Debtors suffered a cyber-attack in relation to certain information and technology systems.
    As a result, the Debtors have been unable to generate certain financial reports that would otherwise be included with the
    MOR. The Debtors will supplement this MOR when those financial reports are available. The Debtors met and
    conferred with the U.S. Trustee in advance of filing this MOR.




                                                                                                                              MOR-3
                                                                                                                         PAGE 9 OF 13
       19-36300-cgm             Doc 668         Filed 01/15/20 Entered 01/15/20 19:29:24                             Main Document
                                                             Pg 14 of 17
     In re: BARNEYS NEW YORK, INC., et al.                                                                      Case No. 19-36300 (CGM)
     Debtors                                                                                           Reporting Period: 12/1/19 - 1/4/20
     MOR-4a, 4b, 4c                                                                                  Federal Tax I.D. No. XX-XXXXXXX
     (in US Dollars)


                                                MOR-4a: STATUS OF POST-PETITION TAXES

     Subject: Monthly Operating Report Attestation Regarding Post-Petition Taxes

     The Debtors, Barneys New York, Inc., et al., hereby submit this attestation regarding post-petition taxes.

     All post-petition Federal and State taxes for the Debtors, which are not subject to dispute or reconciliation, are current. The debtors have
     certain post-petition local taxes that remain subject to reconciliation.


     /s/ Mohsin Y. Meghji
     Mohsin Y. Meghji
     Chief Restructuring Officer
     Barneys New York, Inc., et al.




                                MOR-4b: SUMMARY OF UNPAID POST-PETITION VENDOR PAYABLES

                                                                        NUMBER OF DAYS PAST DUE
          DESCRIPTION                   CURRENT           1-30 DAYS      31-60 DAYS   61-90 DAYS   91+ DAYS                        TOTAL
     Combined (a)                             $0             $126,194      $2,916,357   $3,235,200        $0                        $6,277,751

Footnote:
(a) Payables are calculated based on the Company's AP system data on a vendor invoice level; for any offsetting vendor
     pre-payments, the assumption is the invoice was prepaid ~30 days after the document date.


                                                 MOR-4c: ACCOUNTS RECEIVABLE AGINGb

           DESCRIPTION                  CURRENT           1-30 DAYS   31-60 DAYS 61-90 DAYS                   91+ DAYS             TOTAL
     Accounts Receivable, Net                 N/A                 N/A         N/A        N/A                         N/A                        N/A

Footnote:
(b) On December 29, 2019, the Debtors suffered a cyber-attack in relation to certain information and technology systems. As a result, the
     Debtors have been unable to generate certain financial reports that would otherwise be included with the MOR. The Debtors will
     supplement this MOR when those financial reports are available. The Debtors met and conferred with the U.S. Trustee in advance of
     filing this MOR.




                                                                                                                                        MOR-4a, 4b, 4c
                                                                                                                                        PAGE 10 OF 13
       19-36300-cgm        Doc 668          Filed 01/15/20 Entered 01/15/20 19:29:24      Main Document
                                                         Pg 15 of 17
In re: BARNEYS NEW YORK, INC., et al.                                          Case No. 19-36300 (CGM)
(Jointly Administered)                                                Reporting Period: 12/1/19 - 1/4/20
MOR-5                                                               Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                                               PAYMENTS TO INSIDERS

                           INSIDER PAYMENT SUMMARY (FOR THIS PERIOD ONLY)
                                           DESCRIPTION                                        AMOUNT
Regular Earnings, Subject to Withholding                                                           $98,308




                                                                                                                 MOR-5
                                                                                                           PAGE 11 OF 13
        19-36300-cgm          Doc 668        Filed 01/15/20 Entered 01/15/20 19:29:24                        Main Document
                                                          Pg 16 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                                          Reporting Period: 12/1/19 - 1/4/20
MOR-6                                                                                         Federal Tax I.D. No. XX-XXXXXXX
(in US Dollars)


                             DIP FINANCING & ABL CONSIGNMENT FACILITY - As of January 4, 2020


                                                               BEGINNING         ADDITIONAL
                         DESCRIPTION                            BALANCE            DRAWS            PAYDOWNS         ENDING BALANCE
       Debtor-in-Possession Facility (a)                               -                 -                 -                     -
       Consignment Facility (b)                                        -                 -                 -                     -
       Total                                                           -                 -                 -                     -

Footnote:
(a) Pursuant to the Sale Order, on the closing, the Debtor-in-Possession Facility under the Final DIP Order was paid November 1, 2019.
(b) Consignment Facility closed with bill of sale for transfer/assign/deliver to seller.




                                                                                                                                    MOR-6
                                                                                                                              PAGE 12 OF 13
       19-36300-cgm           Doc 668         Filed 01/15/20 Entered 01/15/20 19:29:24                 Main Document
                                                           Pg 17 of 17
In re: BARNEYS NEW YORK, INC., et al.                                                    Case No. 19-36300 (CGM)
(Jointly Administered)                                                          Reporting Period: 12/1/19 - 1/4/20
                                                                              Federal Tax I.D. No. XX-XXXXXXX

                                                 MOR 7: DEBTOR QUESTIONNAIRE
Must be completed each month. If the answer to any of the questions is
“Yes”, provide a detailed explanation of each item. Attach additional
sheets if necessary.                                                          Yes         No                  Comments
  1. Have any assets been sold or transferred outside the normal course of                X
      business this reporting period?
  2. Have any funds been disbursed from any account other than a debtor                   X       Payments still made from same
      in possession account this reporting period?                                                account
  3. Is the Debtor delinquent in the timely filing of any post-petition tax               X
      returns?
  4. Are workers compensation, general liability or other necessary                       X
      insurance coverages expired or cancelled, or has the debtor received
      notice of expiration or cancellation of such policies?
  5. Is the Debtor delinquent in paying any insurance premium payment?                    X
  6. Have any payments been made on pre-petition liabilities this                         X
      reporting period?
  7. Are any post-petition receivables (accounts, notes or loans) due from                X
      related parties?
  8. Are any post-petition payroll taxes past due?                                        X
  9. Are any post-petition State or Federal income taxes past due?                        X
 10. Are any post-petition real estate taxes past due?                                    X
 11. Are any other post-petition taxes past due?                              X                   The company is in the process of
                                                                                                  reconciling certain local taxes
 12. Have any pre-petition taxes been paid during this reporting period?                  X
 13. Are any amounts owed to post-petition creditors delinquent?              X
 14. Are any wage payments past due?                                                      X
 15. Have any post-petition loans been received by the Debtor from any                    X
     party?
 16. Is the Debtor delinquent in paying any U.S. Trustee fees?                            X
 17. Is the Debtor delinquent with any court ordered payments to attorneys                X
     or other professionals?
 18. Have the owners or shareholders received any compensation outside                    X
     of the normal course of business?




                                                                                                                             MOR-7
                                                                                                                       PAGE 13 OF 13
